DETAILED ACTION
Claims 25, 29-43, 45, 48 of U.S. Application No. 16632028  are presented for examination out of which Independent claim 25 and dependent claim 29 have been amended per filing on 8.30.22 in response to office Action dated 7.6.22. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim objections related to Claim 25 from Office Action dated 7.6.22 are withdrawn in light of the amendments made per filing dated 8.30.22.
Allowable Subject Matter
Claims 25, 29-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 25 was objected to in Office Action dated 7.6.22 because of the following informalities:
a. Line 20, Page 2 of Claim 25 recites “ of the at least one three groups of channels”. It is
not clear what is being meant by “one three groups”. To advance prosecution, Examiner is
interpreting the same to mean “one of the three groups”.
b. Line 5, Page 7 of Claim 25 recites in part “the circumferential cooling channels”.
However, there is no antecedent basis for “the circumferential cooling channels” anywhere else
in the claim.
These are now resolved and the objections are withdrawn. Therefore claim 25 is allowed.
Claims 29-41 are allowed as they are dependent on claim 25.
Independent claim 42 along with dependent claims 43, 45, 48 were allowed as per office action dated 7.6.22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832